J-S35023-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    DUSTIN JAMES STRINE                        :
                                               :
                       Appellant               :   No. 573 MDA 2021


        Appeal from the Judgment of Sentence Entered March 30, 2021,
                 in the Court of Common Pleas of York County,
            Criminal Division at No(s): CP-67-CR-0000394-2018.


BEFORE:      OLSON, J., KUNSELMAN, J., and PELLEGRINI, J.*

MEMORANDUM BY KUNSELMAN, J.:                       FILED: FEBRUARY 22, 2022

        Dustin James Strine appeals from the judgment of sentence imposed

following his guilty plea to two counts of burglary and other related offenses.

Upon review, we affirm and remand with instructions.

        On December 15, 2017, Strine broke into the business of his former

employer, Beecher and Myers Co., Inc. He stole a router key and extensively

damaged the garage door and equipment inside.            On December 26, 2017,

Strine broke in a second time and was caught on camera entering the garage.

Strine was charged with two counts of burglary, two counts of criminal

trespass, and one count each of theft by unlawful taking—movable property,

and receiving stolen property.1
____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

1   18 Pa.C.S.A. §§ 3502(a)(4), 3503(a)(1)(ii), 3921(a), and 3925(a).
J-S35023-21



        Thereafter, on May 8, 2018, Strine pled guilty to all charges, and the

trial court admitted him to the York County's Veterans' Wellness Court

Program.     However, the court removed him from it when Strine failed to

comply with its requirements.

        On June 27, 2019, the trial court sentenced Strine to the state

intermediate punishment program (“SIP”). Again, Strine failed to comply with

program requirements by using drugs and committing an assault and was

expelled.

        On March 30, 2021, the trial court resentenced Strine to 18 to 36

months of incarceration in a state correctional institution for each burglary to

run consecutively.2 The court gave Strine some credit for time served. Strine

filed a post-sentence motion, which the court denied.

        Strine filed this timely appeal. The trial court and Strine complied with

Pennsylvania Rule of Appellate Procedure 1925.

        On appeal, Strine raises the following single issue:

        1) Whether the trial court abused its discretion when sentencing
           [Strine] to two aggravated range sentences to be served
           consecutively in light of [Strine's] need for rehabilitation and
           [by] considering [Strine's] personal relationships and reason
           for SIP expulsion?

Strine’s Brief, at 3 (excess capitalization omitted).

        Strine challenges the discretionary aspects of his sentence “Challenges

to the discretionary aspects of sentencing do not entitle an appellant to review
____________________________________________


2   The other charges merged for sentencing purposes.

                                           -2-
J-S35023-21



as of right.” Commonwealth v. Moury, 992 A.2d 162, 170 (Pa. Super.

2010). This Court has explained that, to reach the merits of a discretionary

sentencing issue, we must conduct a four-part analysis to determine:

       (1) whether the appeal is timely; (2) whether [a]ppellant
       preserved his issue; (3) whether [a]pellant's brief includes a
       concise statement of the reasons relied upon for allowance of
       appeal with respect to the discretionary aspects of sentence [in
       accordance with 2119(f)]; and (4) whether the concise statement
       raises a substantial question that the sentence is appropriate
       under the sentencing code. . . . [I]f the appeal satisfies each of
       these four requirements, we will then proceed to decide the
       substantive merits of the case.

Commonwealth v. Colon, 102 A.3d 1033, 1042–43 (Pa. Super. 2014)

(quoting Commonwealth v. Austin, 66 A.3d 798, 808 (Pa. Super. 2013)).

       Here, Strine satisfied the first three requirements under Colon.3

Accordingly, we must consider whether Strine’s claim raises a substantial

question. A substantial question exists “only when the appellant advances a

colorable argument that the sentencing judge's actions were either: (1)

inconsistent with a specific provision of the Sentencing Code; or (2) contrary

to   the   fundamental      norms     which    underlie   the   sentencing   process.”
____________________________________________


3 The Commonwealth claims that Strine referenced Rule 2111 rather than
2119(f), and therefore waived his sentencing claim. Commonwealth Brief, at
10 n. 1. We note that, although Strine did not cite Rule 2119(f), his statement
satisfies the purpose of Rule 2119(f), which is to inform the Court why review
of the sentence is proper prior to consideration of the merits and to limit
sentencing challenges to exceptional cases. See, e.g, Commonwealth v.
Goggins, 748 A.2d 721, 726 (Pa. Super. 2000) (en banc). Compliance with
the substance of Rule 2119(f) despite failure to use a separate label is not
considered waiver. Commonwealth v. Pickering, 533 A.2d 735, 737-38
(Pa. Super. 1987).


                                           -3-
J-S35023-21



Commonwealth v. Edwards, 71 A.3d 323, 330 (Pa. Super. 2013) (citations

and quotations omitted).      The existence of a substantial question must be

determined on a case-by-case basis.        Commonwealth v. Cruz-Centeno,

668 A.2d 536, 545 (Pa. Super. 1995).

         In his statement of reasons why he should be allowed to appeal the

discretionary aspects of his sentence, Strine claims that his sentence was

manifestly excessive because the trial court imposed two consecutive

sentences in the aggravated range.           Strine’s Brief, at 13-14.   This is

particularly so given Strine’s ongoing rehabilitative needs and that the two

burglaries were closely related. Additionally, Strine claims that the court erred

in considering Strine’s “romantic choices” when it structured his sentence. Id.

at 15.

         First, the imposition of consecutive sentences rather than concurrent

sentences may raise a substantial question in some cases. This Court has

held:

         A court's exercise of discretion in imposing a sentence
         concurrently or consecutively does not ordinarily raise a
         substantial question. Commonwealth v. Mastromarino, 2 A.3d
         581, 587 (Pa. Super. 2010)[.] Rather, the imposition of
         consecutive rather than concurrent sentences will present a
         substantial question in only “the most extreme circumstances,
         such as where the aggregate sentence is unduly harsh,
         considering the nature of the crimes and the length of
         imprisonment.” Commonwealth v. Lamonda, 52 A.3d 365, 372
         (Pa. Super. 2012)[(en banc)].

         [An appellant] may raise a substantial question where he receives
         consecutive sentences within the guideline ranges if the case
         involves circumstances where the application of the guidelines
         would be clearly unreasonable, resulting in an excessive sentence;

                                       -4-
J-S35023-21


      however, a bald claim of excessiveness due to the consecutive
      nature of a sentence will not raise a substantial question.

Commonwealth v. Swope, 123 A.3d 333, 338-39 (Pa. Super. 2015)

(quotations and citations omitted).

      A general allegation that the sentencing court failed to consider certain

mitigating factors does not raise a substantial question. Commonwealth v.

McNabb, 819 A.2d 54, 57 (Pa. Super. 2003); accord Commonwealth v.

Wellor, 731 A.2d 152, 155 (Pa. Super. 1999) (reiterating allegation that

sentencing court “failed to consider” or “did not adequately consider” certain

factors generally does not raise substantial question).   However, where an

appellant alleged that the sentencing court imposed a sentence in the

aggravated range without adequately considering mitigating circumstances,

we have found a substantial question existed. Commonwealth v. Felmlee,

828 A.2d 1105, 1107 (Pa. Super. 2003) (en banc ). Likewise, we have found

that a substantial question existed where the appellant claimed that the court

considered improper factors in sentencing him in the aggravated range.

Commonwealth v. Stewart, 867 A.2d 589, 592 (Pa. Super. 2004).

      Because Strine’s claim related to his aggravated sentences, we conclude

that he has raised a substantial question.    Therefore, we will consider the

merits of it.

      Our standard of review of a sentencing claim is as follows:

      Sentencing is a matter vested in the sound discretion of the
      sentencing judge, and a sentence will not be disturbed on appeal
      absent a manifest abuse of discretion. In this context, an abuse
      of discretion is not shown merely by an error in judgment. Rather,

                                      -5-
J-S35023-21


      the appellant must establish, by reference to the record, that the
      sentencing court ignored or misapplied the law, exercised its
      judgment for reasons of partiality, prejudice, bias or ill will, or
      arrived at a manifestly unreasonable decision.

Commonwealth v. Shugars, 895 A.2d 1270, 1275 (Pa. Super. 2006).

      Additionally, we observe that the imposition of consecutive rather than

concurrent sentences lies within the sound discretion of the sentencing court.

Commonwealth v. Lloyd, 878 A.2d 867, 873 (Pa. Super. 2005).                 The

Sentencing Code affords the court discretion to impose its sentence

concurrently or consecutively to other sentences being imposed at the same

time or to sentences already imposed. 42 Pa.C.S.A. § 9721; Commonwealth

v. Marts, 889 A.2d 608, 612 (Pa. Super. 2005).

      Furthermore, where it reasonably appears from the record that the trial

court relied in whole or in part upon such an impermissible factor, a sentence

may be rendered invalid. See Commonwealth v. Bethea, 379 A.2d 102

(Pa. 1977).

      In reviewing Strine’s sentencing claim, we first note that the trial court

had the benefit of a pre-sentence report when it sentenced Strine. “[W]here

the trial court is informed by a pre-sentence report, it is presumed that the

court is aware of all appropriate sentencing factors and considerations, and

that where the court has been so informed, its discretion should not be

disturbed.” Commonwealth v. Ventura, 975 A.2d 1128, 1135 (Pa. Super.

2009) (citation omitted). The trial court remarked that it considered the pre-

sentence report, along with counsel’s statements to the court, and Strine’s



                                     -6-
J-S35023-21



statement to fashion his sentence. N.T., 3/30/21, at 14. We further observe

that the trial court had dealt with Strine for years. Thus, the trial court was

well familiar with Strine’s particular circumstances.

      In explaining the basis for its sentence, the trial court recognized that

its sentence must be consistent with the protection of the public, the gravity

of the offense as it related to the impact on the victim and the community,

and Strine's rehabilitative needs.    Id. at 9.   It is evident that the court

thoroughly weighed all of these factors.

      In particular, and contrary to Strine’s claim, the trial court fully

recognized Strine’s rehabilitative needs. The court acknowledged the trauma

he sustained as a result of his military service and the rehabilitation that this

necessitated. However, to the court’s great disappointment, Strine failed to

take advantage of the services and treatment afforded to him previously. The

court placed him in the Veteran’s Wellness Court Program, thereby avoiding a

much harsher sentence. When he was unsuccessful there, Strine was placed

in SIP, but, again, was unable to successfully complete the program. Both

programs offered him intensive treatment opportunities.        However, Strine

failed to take advantage of them and instead chose to engage in conduct that

demonstrated an inability to be rehabilitated. The court acknowledged that,

while some of those services may have been limited due to COVID, which

Strine complained of, Strine lost those opportunities because he got himself

removed from the programs. Id. at 15.




                                      -7-
J-S35023-21



      In further addressing Strine’s failure to avail himself of the opportunity

to rehabilitate himself, the court noted Strine’s romantic relationship with his

counselor.   The court observed that, rather than taking advantage of her

professional services, he chose to become her boyfriend and cohabitate with

her. However, contrary to Strine’s claim, we observe that the court did not

base his sentence on this factor. Instead, the court merely referenced it as

another example of how Strine failed to avail himself of the rehabilitative

services provided to him. Id. Therefore, we conclude that the trial court did

not consider an impermissible factor when it sentenced Strine.

      In the end, although Strine expressed his desire to continue to try to

rehabilitate himself, the trial court concluded that Strine lacked rehabilitative

potential. Id. at 18. With this being Strine’s third sentencing, the trial court

found it necessary to utilize other legitimate bases of sentencing—punishment

and deterrence. Consequently, the trial court concluded that Strine’s conduct

warranted a sentence in the aggravated range for the first burglary. Id. at

19.

      The trial court further found that Strine had a criminal mindset and an

intent to victimize. Strine revictimized his employer and damaged its property

out of spite because his employer fired him. Consequently, the court imposed

the same sentence for the second burglary, to run consecutive to the first

sentence. The court was not willing to give him a volume discount. Id. at

20.




                                      -8-
J-S35023-21



      Based upon our review, it is evident that the trial court considered all of

the relevant sentencing factors. Further, given the deferential standard this

Court must apply on appeal and the trial court’s rationale for its sentence, we

find that the trial court did not abuse its discretion when it sentenced Strine.

This claim merits no relief.

      However, we observe that, at the end of his brief, Strine requested that

he be granted additional credit for time served. Strine’s Brief at 25. Although

the trial court credited him for some time served, he claims:

      Not included in this time is entrance into the SIP program, which
      lasted from 18 April 2019 to 31 December 2019. Furthermore,
      [Strine’s] time at CCC Center Keystone was not credited nor his
      time at SCI Retreat and SCI Smithfield, lasting from 5 April 2020
      to 30 October 2020 collectively. Lastly, [Strine’s] time in SCI
      Mahanoy from 16 January 2021 to 30 March 2021 is not credited
      where he awaited removal from SIP.

Appellant’s Brief at 25.

      We observe that this is the first time Strine raised this issue.

Nevertheless, a claim based upon a trial court's failure to give full credit for

time served implicates the legality of one's sentence. Commonwealth v.

Dixon, 161 A.3d 949, 951 (Pa. Super. 2017). Inquiry into the legality of a

sentence is non-waivable.      Commonwealth v. Tout-Puissant, 823 A.2d

186, 188 (Pa. Super. 2003); Commonwealth v. Dinoia, 801 A.2d 1254,

1257 (Pa. Super. 2002). Thus, we will review his claim.

      “Issues relating to the legality of a sentence are questions of law.”

Commonwealth v. Furness, 153 A.3d 397, 405 (Pa. Super. 2016) (citation



                                      -9-
J-S35023-21



omitted). Thus, our standard of review is de novo, and our scope of review is

plenary. Id.

      The Sentencing Code provides, in pertinent part, that a defendant is

entitled to credit “for all time spent in custody as a result of the criminal charge

for which a prison sentence is imposed.” 42 Pa.C.S.A § 9760(1). With regard

to “custody,” this Court has explained:

      The easiest application of 42 Pa.C.S. § 9760(1) is when an
      individual is held in prison pending trial, or pending appeal, and
      faces a sentence of incarceration: in such a case, credit clearly
      would be awarded. However, the statute provides little explicit
      guidance in resolving the issue before us now, where the
      defendant spent time somewhere other than in prison. This
      difficulty results in part from the fact that neither Section 9760,
      nor any other provision of the Sentencing Code, defines the
      phrase “time spent in custody.” The difficulty is also a function of
      the fact that there are many forms of sentence, and many forms
      of pre-sentencing release, which involve restrictions far short of
      incarceration in a prison.

                                       ***
      The plain and ordinary meaning of imprisonment is confinement
      in a correctional or similar rehabilitative institution[.] Courts have
      interpreted the word ‘custody,’ as used in Section 9760, to mean
      time spent in an institutional setting such as, at a minimum, an
      inpatient alcohol treatment facility.

Commonwealth v. Fowler, 930 A.2d 586, 596–97 (Pa. Super. 2007)

(internal citations, brackets, and quotation marks omitted, and last alteration

supplied).     Additionally,   “the   Legislature   intended   imprisonment     and

intermediate punishment to be mutually exclusive and to be treated

differently.” Id. at 596. “Generally, it is within the trial court's discretion




                                       - 10 -
J-S35023-21



whether to credit time spent in an institutionalized rehabilitation and

treatment program as time served ‘in custody.’” Id.

      Based upon the foregoing authority, it appears that Strine may be

entitled to additional credit for time he spent at some of the facilities

referenced. First, we observe that Strine claims he did not receive credit for

time spent at several correctional facilities. A defendant should be credited

for time spent while incarcerated, even when he is so incarcerated as part of

an   intermediate   punishment    sentence.     See   Tout-Puissant     supra.

Additionally, we note that Strine claims he was under “lock and key” when he

was at the Keystone CCC suggesting that he may be entitled to some credit.

N.T., 3/30/21, at 22. Thus, he may be entitled to some credit for time served

there.

      This Court is not able to discern all circumstances surrounding Strine’s

time spent at these various facilities or whether this time was credited against

another sentence. Out of caution, we remand for the trial court to re-examine

the award of credit time.

      Judgment of sentence affirmed. Case remanded for calculation of time

served. Jurisdiction relinquished.




                                     - 11 -
J-S35023-21




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 02/22/2022




                          - 12 -